Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, 8 – 14, 16 – 19, 21 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the reasons for allowance for then pending claim 2 as noted in the action mailed 10/05/2021 are applicable to current claim 1. 
Regarding claim 10, the reasons for allowance can be found in the action mailed 10/05/2021.
Regarding claim 12, the prior art does not disclose or suggest the claimed electrical connector housing, comprising: a body; an elastic arm integrally connected to the body and elastically abutted against an outer circumferential surface of a movable pin, the elastic arm located between a side wall of the receiving portion and the movable pin; an elastic piece disposed in a receiving portion of the body, the movable pin is electrically connected to the body by the elastic arm and the elastic piece; and a stopping portion integrally connected to the body and separate from the elastic arm for preventing the movable pin from sliding out of the receiving portion, along with the remaining elements of the claim.
Regarding claim 18, the reasons for allowance can be found in the action mailed 01/26/2021.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833    


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833